295 S.E.2d 758 (1982)
Robert T. CARPENTER
v.
George H. COOKE, Administrator CTA of the Estate of Juan C. Cooke, Deceased.
Edith Ann COOPER
v.
George H. COOKE, Administrator CTA of the Estate of Juan C. Cooke, Deceased.
Supreme Court of North Carolina.
October 5, 1982.
Richard N. Weintraub, Durham, for plaintiffs.
Upchurch & Galifianakis, Durham, for defendant.
Plaintiffs' notice of appeal, N.C.App., 293 S.E.2d 630, under G.S. § 7A-30. Defendant's motion to dismiss the appeal for lack of substantial constitutional question allowed. Petition for Writ of Certiorari denied.